

117 HR 3710 IH: Reopening to address Every COmplete Record request for Devoted Servicemembers Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3710IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Keller introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Archivist of the United States to address certain record request backlogs, and for other purposes.1.Short titleThis Act may be cited as the Reopening to address Every COmplete Record request for Devoted Servicemembers Act of 2021 or the RECORDS Act of 2021 .2.National Personnel Records Center backlog reduction(a)Staffing levelsNot later than 30 days after the date of the enactment of this Act, the Archivist of the United States shall take such actions as are necessary to ensure—(1)the number of individuals employed by the National Personnel Records Center is equal to or exceeds the number of such individuals employed on March 2, 2020; and(2)the percentage of such individuals regularly reporting to work in person is equal to or exceeds the percentage of such individuals regularly reporting to work in person on March 2, 2020.(b)Comprehensive plan(1)In generalNot later than 90 days after the date of the enactment of this Act, the Archivist of the United States shall submit to the appropriate congressional committees a report that—(A)provides a comprehensive plan to address the record request backlog of the National Personnel Records Center and improve the efficiency and responsiveness of operations at the Center;(B)identifies measurable goals with respect to the comprehensive plan and metrics for tracking progress toward such goals; and(C)describes strategies to prevent future record request backlogs, including backlogs caused by an event that prevents employees of the Center from reporting to work in person.(2)UpdatesNot later than 90 days after submission of the report required under paragraph (1) and quarterly thereafter, the Archivist of the United States shall submit to the appropriate congressional committees an update of such report that—(A)describes progress made by the National Personnel Records Center during the preceding 90-day period with respect to record request backlog reduction and efficiency and responsiveness improvement; (B)provides data on progress made toward the goals identified in such report; and(C)describes any changes made to the comprehensive plan provided in such report. (3)Consultation requirementIn carrying out this subsection, the Archivist of the United States shall consult with the Secretary of Veterans Affairs on best practices for reducing record request backlogs.(4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)in the House of Representatives—(i)the Committee on Oversight and Reform; and(ii)the Committee on Veterans’ Affairs; and(B)in the Senate—(i)the Committee on Homeland Security and Governmental Affairs; and(ii)the Committee on Veterans’ Affairs.